1 Reported in 193 P.2d 856.
[1] The statement of facts herein, having been filed more than ninety days after the date of the entry of final judgment, is stricken under Rule of Supreme Court 9. See Thornthwaite v.Greater Seattle Realty  Imp. Co., 160 Wash. 651, 295 P. 933;Tremblay v. Nichols, 187 Wash. 109, 59 P.2d 1123; Falk v.Rose, 18 Wash. 2d 333, 139 P.2d 634.
The only assignments of error made by appellant which in any way involve the question of whether the findings of fact of the trial court support the judgment, which is the sole remaining question in this case, are assignments Nos. 3 and 5.
No. 3 is: "The court erred in deciding that deceased had no right to change the beneficiary in the Insurance Certificate." An examination of the trial court's findings of fact and conclusions of law does not reveal that the court so decided. *Page 902
[2] Appellant's assignment of error No. 5 is: "The court erred in conclusion of law No. 2 that respondent is sole owner and entitled to all proceeds of insurance." As to this assignment it need only be said that, since this court accepts the findings of fact made by the trial court and they support this conclusion of law, the appellant's contention is without merit.
The judgment is affirmed.